Citation Nr: 1039072	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  10-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the Cause of the 
Veteran's death.   
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of U.S.C.A. § 1318.   
 
3.  Whether the appellant has legal entitlement to accrued 
benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from February 1945 to 
October 1945 and he had service in the Regular Philippine Army 
from October 1945 to June 1946.  The appellant seeks benefits as 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2009 and February 2010 RO decisions.  A 
March 2009 RO rating decision denied service connection for the 
cause of the Veteran's death and denied the appellant's claim for 
entitlement to special monthly death pension based upon the need 
for the regular aid and attendance of another person or by reason 
of being housebound.  An additional March 2009 RO decision, in 
pertinent part, determined that the appellant had no legal 
entitlement to accrued benefits.  

The February 2010 RO decision denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  In April 2010, the appellant 
testified at a Travel Board hearing at the RO.  

In a May 2010 statement to the RO, as well as in a July 2010 VA 
Form 9, the appellant expressly withdrew her claim for 
entitlement to special monthly death pension based upon the need 
for the regular aid and attendance of another person or by reason 
of being housebound.  Therefore, that issue is also no longer 
before the Board.  

The Board notes that in a statement received in October 2009, the 
appellant raised the issue as to whether she has legal 
entitlement to a one-time payment from the Filipino Veterans 
Equity (FVEC) fund.  That issue has not been addressed by the 
agency of original jurisdiction.  As such, it is referred to the 
RO for action deemed appropriate.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 1989.  The death certificate lists 
the immediate cause of death as cardio-respiratory failure, with 
an antecedent cause of death listed as a cerebrovascular 
accident-hemorrhage.  These disorders began many years after 
service and were not caused by any incident of service.  

2.  At the time of the Veteran's death, service connection was 
not established for any disorders.  

3.  The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability (or based on 
unemployability) for 10 continuous years immediately preceding 
death, was not rated as being totally disabled continuously for a 
period of no less than five years immediately preceding his 
death, nor was he a former prisoner of war who died after 
September 30, 1999.  

4.  The appellant's claim for accrued benefits was received more 
than one year after the Veteran's death.  





CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  

2.  The criteria for DIC under the provisions of 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).  

3.  The appellant has no legal entitlement to accrued benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

With regard to the claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, and the claim as to whether the 
appellant has legal entitlement to accrued benefits, the Board 
finds that because those claims are limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent correspondence in December 2008, a 
rating decision in March 2009, correspondence in September 2009, 
and a statement of the case in November 2009.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decision.  
Additionally, the September 2009 correspondence (noted above) 
essentially notified the appellant of the information required to 
comply with the requirements indicated in Hupp, supra.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant.  The case was last readjudicated in 
a February 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  As the Board has 
found that there is no in-service treatment for cardiovascular 
problems, including hypertension, for a cerebrovascular accident-
hemorrhage, or for any respiratory problems, and that there is no 
treatment for any such disorders for many years thereafter, the 
Board finds that an opinion regarding the etiology of the 
Veteran's cause of death need not be obtained in this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

I.  Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service and 
service incurrence will be presumed for tuberculosis if manifest 
to a degree of 10 percent or more within three years after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The Veteran had recognized guerilla service from February 1945 to 
October 1945 and he had service in the Regular Philippine Army 
from October 1945 to June 1946.  38 U.S.C.A. § 107(a) authorizes 
the payment of DIC benefits based upon service as a recognized 
guerilla.  

The appellant essentially contends that the cardio-respiratory 
disease and the cerebrovascular accident-hemorrhage that caused 
the Veteran's death began during his period of recognized 
guerilla service and service with the Regular Philippine Army.  
She apparently alleges that the Veteran's ulcer began due to 
stress during service and that his hypertension, which led to his 
cerebrovascular accident, also began during his period of 
service.  She also reports that stress during service caused the 
Veteran's blood pressure to go up.  The appellant indicates that 
the Veteran already had high blood pressure when they got married 
in 1954.  

The Veteran's service treatment records for both of his periods 
of service show no complaints of or treatment for any 
cardiovascular problems, including hypertension; for a 
cerebrovascular accident-hemorrhage; or for any respiratory 
problems.  Such records also do not show treatment for an ulcer.  
An October 1945 examination report noted that the Veteran's 
cardiovascular system and lungs were both normal.  The Veteran's 
blood pressure reading was 100/58 at that time.  There was also a 
notation that the Veteran's abdominal viscera were normal.  

In an Affidavit for Philippine Army Personnel signed by the 
Veteran in October 1945, he reported no wounds or illnesses.  In 
another Affidavit for Philippine Army Personnel, signed by the 
Veteran in February 1946, he reported that he had no wounds or 
illnesses.  A June 1946 separation examination report noted that 
the Veteran's cardiovascular system, lungs, and chest were all 
normal.  His blood pressure reading was 108/70, and there was 
also a notation that the Veteran's abdominal viscera were normal.  

Post-service private treatment records show treatment for 
disorders including cardiovascular problems, to include 
hypertension, as well as for an ulcer.  

A July 1973 medical certificate from V Luna Medical Center noted 
that the Veteran was admitted in February 1973 for a duodenal 
ulcer.  It was reported that he was recommended for a certificate 
of discharge and was approved in April 1973.  

A March 1975 treatment report from the Republic of the 
Philippines, Department of Labor, Baguio City Sub Regional 
Office, indicated that the Veteran worked as a Master Sergeant 
with the Department of National Defense.  The examiner reported 
that the Veteran was diagnosed with a duodenal ulcer.  The 
examiner indicated that the Veteran's duodenal ulcer was caused 
by the Veteran's employment or the result of the nature of his 
employment.  It was noted that because the Veteran was a Master 
Sergeant most of the time, he suffered mental pressure and 
physical exertion in the field leading men on patrol and that, 
therefore, he did not eat meals on time which caused a loss of 
appetite and hyperacidity, which caused his ulcer.  The examiner 
stated that he had treated the Veteran for his duodenal ulcer 
from August 1973 to the present.  

An August 1989 certification from the Republic of the 
Philippines, Department of National Defense, Philippine Veterans 
Affairs Office, indicated that the Veteran was honorably 
discharged from his military service in August 1973.  The 
certification noted that the Veteran's service-connected 
disability was a duodenal ulcer and that it was rated 50 percent 
disabling.  

The Veteran died in May 1989.  The death certificate lists the 
immediate cause of death as cardio-respiratory failure, with an 
antecedent cause of death listed as a cerebrovascular accident-
hemorrhage.  

The Veteran was not service-connected for any disorders during 
his lifetime.  

A July 2009 medical certificate from B. G. Luzano, M.D., 
indicated that the Veteran used to be under his medical 
management and supervision due to hypertension from the latter 
part of 1958 to the early part of 1972.  Dr. Luzano indicated he 
treated the Veteran again from the early part of 1980, due to 
cardiovascular disease, secondary to hypertension.  Dr. Luzano 
stated that the Veteran was also concomitantly treated for peptic 
ulcer disease.  

The Board observes that there is no medical evidence of 
cardiovascular problems, including hypertension; a 
cerebrovascular accident-hemorrhage; or of any respiratory 
problems, during the Veteran's periods of service or for many 
years after service.  The probative medical evidence does not 
suggest that any such disorders were related to any incident of 
service.  Additionally, there is no evidence of treatment for an 
ulcer during the Veteran's periods of service or for many years 
thereafter.  The Board notes that the Veteran's death certificate 
did not list an ulcer as causing or contributing to his death.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, cardio-
respiratory failure and a cerebrovascular accident-hemorrhage, 
were incurred in or aggravated by service or were proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The Board 
notes, specifically, that the appellant has alleged that the 
Veteran already had high blood pressure when they were married in 
1954.  The Board observes that the appellant is essentially 
competent to report that she observed the Veteran being treated 
for high blood pressure in 1954, but she is not competent to 
provide a medical opinion regarding the etiology of any such 
disorder.  Thus, the appellant's lay assertions are not competent 
or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Additionally, the Board notes that even assuming the 
Veteran was treated for hypertension in 1954, he was still 
treated for that condition many years after his periods of 
service.  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  The 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  


II.  38 U.S.C.A. § 1318

Where a veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who either 
was in receipt of compensation, or for any reason (including 
receipt of military retired pay or correction of a rating after 
the veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years from 
the date of the veteran's separation from service.  The total 
rating may be schedular or based on unemployability.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).  

In this case, at the time of the Veteran's death in May 1989, he 
had no service-connected disabilities.  As the Veteran did not 
have any service-connected disabilities that were continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for at 
least five years from the date of his separation from service, 
the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was 
not a former prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must 
be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


III.  Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's 
service.

Although a veteran's claim terminates with that veteran's death, 
a qualified survivor may carry on, to a limited extent, a 
deceased veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 
Vet. App. 42 (1994).  While an accrued benefits claim is separate 
from a veteran's service connection claim filed prior to death, 
the accrued benefits claim is derivative of the veteran's claim.  
Thus, an appellant takes the veteran's claim as it stood on the 
date of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by 
the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due to 
the veteran but unpaid for a period not to exceed two years prior 
to the last date of entitlement will, upon the death of the 
veteran, be paid to the veteran's spouse, children, or dependent 
parent.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 
(2007).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 U.S.C. § 
5121(a) (West Supp. 2008)) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full amount 
of award for accrued benefits.  That revision applies only to 
deaths occurring on or after December 16, 2003.  As the Veteran 
died in May 1989, the revision is not applicable to this claim.  

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the 
Veteran did not have any claims pending at the time of his death.  
Additionally, the appellant did not specifically file her claim 
for accrued benefits until November 2008, over nineteen years 
after the Veteran's death in May 1989.  Thus, her claim was not 
timely filed.  The Board observes that the appellant did file an 
Application for Burial Benefits in August 1989.  The Board notes, 
however, that she did not claim legal entitlement to accrued 
benefits at that time.  

In an issue such as this one, where the law and not the evidence 
is dispositive of the issue before the Board, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, entitlement to accrued benefits is denied.


[Continued on following page.]




ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.  

Legal entitlement to accrued benefits is denied.  

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


